Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 1 of 35




                  ATTACHMENT A
        Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 2 of 35



Declaration for Persons in Detention and Detention Staff
COVID-19

Chris Beyrer, MD, MPH
Professor of Epidemiology
Johns Hopkins Bloomberg School of Public Health
Baltimore, MD

I, Chris Beyrer, declare as follows:


   1. I am a professor of Epidemiology, International Health, and Medicine at the Johns Hopkins
      Bloomberg School of Public Health, where I regularly teach courses in the epidemiology
      of infectious diseases. This coming semester, I am teaching a course on emerging
      infections. I am a member of the National Academy of Medicine, a former President of the
      International AIDS Society, and a past winner of the Lowell E. Bellin Award for Excellence
      in Preventive Medicine and Community Health. I have been active in infectious diseases
      Epidemiology since completing my training in Preventive Medicine and Public Health at
      Johns Hopkins in 1992.
   2. I am currently actively at work on the COVID-19 pandemic in the United States. Among
      other activities I am the Director of the Center for Public Health and Human Rights at
      Johns Hopkins, which is active in disease prevention and health promotion among
      vulnerable populations, including prisoners and detainees, in the US, Africa, Asia, and
      Latin America.
               The nature of COVID-19

   3. The SARS-nCoV-2 virus, and the human infection it causes, COVID-19 disease, is a
      global pandemic and has been termed a global health emergency by the WHO. Cases
      first began appearing sometime between December 1, 2019 and December 31, 2019 in
      Hubei Province, China. Most of these cases were associated with a wet seafood market
      in Wuhan City.
   4. On January 7, 2020, the virus was isolated. The virus was analyzed and discovered to be
      a coronavirus closely related to the SARS coronavirus which caused the 2002-2003 SARS
      epidemic.
   5. COVID-19 is a serious disease. The overall case fatality rate has been estimated to range
      from 0.3 to 3.5%, which is 5-35 times the fatality associated with influenza infection.
      COVID-19 is characterized by a flu-like illness. While more than 80% of cases are self-
      limited and generally mild, overall some 20% of cases will have more severe disease
      requiring medical intervention and support.
   6. The case fatality rate varies significantly depending on the presence of certain
      demographic and health factors. The case fatality rate is higher in men, and varies
      significantly with advancing age, rising after age 50, and above 5% (1 in 20 cases) for
      those with pre-existing medical conditions including cardio-vascular disease, respiratory
      disease, diabetes, and immune compromise.
   7. Among patients who have more serious disease, some 30% will progress to Acute
      Respiratory Distress Syndrome (ARDS) which has a 30% mortality rate overall, higher in
      those with other health conditions. Some 13% of these patients will require mechanical
    Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 3 of 35



   ventilation, which is why intensive care beds and ventilators have been in insufficient
   supply in Italy, Iran, and parts of China.
8. COVID-19 is widespread. Since it first appeared in Hubei Province, China, in late 2019,
   outbreaks have subsequently occurred in more than 100 countries and all continents,
   heavily affected countries include Italy, Spain, Iran, South Korea, and increasingly, the
   US. As of today, March 16th, 2020, there have been 178,508 confirmed human cases
   globally, 7,055 known deaths, and some 78,000 persons have recovered from the
   infection. The pandemic has been termed a global health emergency by the WHO. It is
   not contained and cases are growing exponentially.
9. SARS-nCoV-2 is now known to be fully adapted to human to human spread. This is almost
   certainly a new human infection, which also means that there is no pre-
   immunity, allowing for very rapid chains of transmission once the virus is circulating in
   communities.
10. The U.S. CDC estimates that the reproduction rate of the virus, the R0, is 2.4-3.8, meaning
    that each newly infected person is estimated to infect on average 3 additional persons.
    This is highly infectious and only the great influenza pandemic of 1918 (the Spanish Flu
    as it was then known) is thought to have higher infectivity. This again, is likely a function
    of all human populations currently being highly susceptible. The attack rate given an
    exposure is also high, estimated at 20-30% depending on community conditions, but may
    be as high as 80% in some settings and populations. The incubation period is thought to
    be 2-14 days, which is why isolation is generally limited to 14 days.
           The risks of COVID-19 in detention facilities

11. COVID-19 poses a serious risk to inmates and workers in detention facilities. Detention
    Facilities, including jails, prisons, and other closed settings, have long been known to be
    associated with high transmission probabilities for infectious diseases, including
    tuberculosis, multi-drug resistant tuberculosis, MRSA (methicillin resistant staph aureus),
    and viral hepatitis.
12. The severe epidemic of Tuberculosis in prisons in Central Asia and Eastern Europe was
    demonstrated to increase community rates of Tuberculosis in multiple states in that region,
    underscoring the risks prison outbreaks can lead to for the communities from which
    inmates derive.
13. Infections that are transmitted through droplets, like influenza and SARS-nCoV-2 virus,
    are particularly difficult to control in detention facilities, as 6-foot distancing and proper
    decontamination of surfaces is virtually impossible. For example, several deaths were
    reported in the US in immigration detention facilities associated with ARDS following
    influenza A, including a 16-year old male immigrant child who died of untreated ARDS in
    custody in May, 2019.
14. A number of features of these facilities can heighten risks for exposure, acquisition,
    transmission, and clinical complications of these infectious diseases. These include
    physical/mechanical risks such as overcrowding, population density in close confinement,
    insufficient ventilation, shared toilet, shower, and eating environments and limits on
    hygiene and personal protective equipment such as masks and gloves in some facilities.
15. Additionally, the high rate of turnover and population mixing of staff and detainees
    increases likelihoods of exposure. This has led to prison outbreaks of COVID-19 in
    multiple detention facilities in China, associated with introduction into facilities by staff.
        Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 4 of 35



   16. In addition to the nature of the prison environment, prison and jail populations are also at
       additional risk, due to high rates of chronic health conditions, substance use, mental health
       issues, and, particularly in prisons, aging and chronically ill populations who may be
       vulnerable to more severe illnesses after infection, and to death.
   17. While every effort should be made to reduce exposure in detention facilities, this may be
       extremely difficult to achieve and sustain. It is therefore an urgent priority in this time of
       national public health emergency to reduce the number of persons in detention as quickly
       as possible.
   18. Pre-trial detention should be considered only in genuine cases of security concerns.
       Persons held for non-payment of fees and fines, or because of insufficient funds to pay
       bail, should be prioritized for release. Immigrants awaiting decisions on their removal
       cases who are not a flight risk can be monitored in the community and should be released
       from immigration detention centers. Older inmates and those with chronic conditions
       predisposing to severe COVID-19 disease (heart disease, lung disease, diabetes,
       immune-compromise) should be considered for release.
   19. Given the experience in China as well as the literature on infectious diseases in jail, an
       outbreak of COVID-19 among the U.S. jail and prison population is likely. Releasing as
       many inmates as possible is important to protect the health of inmates, the health of
       correctional facility staff, the health of health care workers at jails and other detention
       facilities, and the health of the community as a whole.
Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed this 16th day of March, 2020.




_____________________
Professor Chris Beyrer1




       1
        These views are mine alone; I do not speak for Johns Hopkins University or any
department therein.
       Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 5 of 35



References

Stuckler D, Basu S, McKee M, King I. Mass incarceration can explain population increases in
TB and multi-drug resistant TB in European and Central Asian countries. Proceedings of the
National Academy of Science USA, 2008. 105:13280-85.

Beyrer C, Kamarulzaman A, McKee M; Lancet HIV in Prisoners Group. Prisoners,
    prisons, and HIV: time for reform. The Lancet. 2016 Jul 14. pii: S0140-
    6736(16)30829-7. doi: 10.1016/S0140-6736(16)30829-7. [Epub ahead of print] No
    abstract available.
    PMID: 27427447.

Marusshak LM, Sabol W, Potter R, Reid L, Cramer E. Pandemic Influenza and Jail
    Facilities and Populations. American Journal of Public Health. 2009 October;
    99(Suppl 2): S339 S344.

Rubenstein LS, Amon JJ, McLemore M, Eba P, Dolan K, Lines R, Beyrer C. HIV,
    prisoners, and human rights. The Lancet. 2016 Jul 14. pii: S0140-6736(16)30663-
    8. doi: 10.1016/S0140-6736(16)30663-8

Wang J, Ng, CY, Brook R. Response to COVID-19 in Taiwan: Big Data Analytics, New
   Technology, and Proactive Testing. March 3, 2020. JAMA. Published online
   March 3, 2020. doi:10.1001/jama.2020.3151
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 6 of 35




                  ATTACHMENT B
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 7 of 35
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 8 of 35
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 9 of 35
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 10 of 35




                   ATTACHMENT C
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 11 of 35
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 12 of 35
     Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 13 of 35




Active case finding for communicable diseases in prisons
     Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 14 of 35




Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011
       Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 15 of 35




                    Swine Flu Widespread in Prisons and Jails, but Deaths are Few




                         Coronavirus (COVID-19)
                                                                       COVID-19
(Coronavirus): What You Need to Know in Corrections


 Coronavirus Disease 2019 (COVID-19): Situation Summary

 Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study.
      Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 16 of 35




 Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of Patients
with Confirmed Coronavirus Disease
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 17 of 35
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 18 of 35




     Even before the COVID-19 pandemic, CDF and CTF facilities were described, in
     a mix of government reports, audits and declarations, as being unsanitary and
     unhygienic with crumbling physical infrastructure. These conditions will
     contribute to the rapid spread of COVID-19 within the facility, in the absence of
     adequate cleaning and disinfecting protocols. Declarations from people
     incarcerated at CDF and CTF facilities reflect that inmates are provided with rare
     bottles of Windex to clear their cells, which contains 4% isopropyl alcohol, as
     compared to the 70% alcohol-containing products or bleach needed to disinfect,
     per CDC recommendations. In fact, since Windex contains 28% ammonia, it could
     actually be harmful if mixed with bleach because the reaction generates chlorine
     gas that irritates the respiratory tract, eyes, and skin.




     Failure to provide CDF and CTF inmates with a consistent and free supply of
     hygienic products (including soap and hand sanitizer) will increase the rate at
     which COVID-19 spreads around these facilities, because hand washing is one of
     the most effective ways to prevent spread of the virus. Yet declarations from
     people currently incarcerated in these facilities reflect no access to alcohol-based
     sanitizers and completely inadequate provision of no-cost soap.




                      italics
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 19 of 35




     The lack of personal protective equipment (“PPE”) for both D.C. DOC staff and
     inmates, as described in the declarations of inmates and attorneys, will result in
     increased risk of COVID-19 infection. Even if PPE is accessible for CDF and
     CTF staff, it does not appear from PDS staff declarations that staff have been
     using PPE. This is also likely to increase the spread of the virus, as even
     asymptomatic people can transmit the virus. Of particular concern is the lack of
     PPE for staff who interact with the many visitors that cycle in and out of the
     facilities.

     Inmates assigned to cleaning duties are also not provided appropriate PPE,
     resulting in high risk of contracting COVID-19. The DOC Labor Committee
     Letter reflects that Correctional Officers who requested PPE to extract inmates
     who are possible COVID-19 infected and bring them to isolation or quarantine
     were removed from duty. This is completely unacceptable and will undoubtedly
     result in COVID-19 infections in the facility and harm to inmates and staff.
     Absent from the documents I reviewed is any mention of planning for shortages
     for PPE or training staff on how to use PPE. This is critical because, without
     training, staff risk exposing themselves and inmates to COVID-19 infection when
     donning and doffing equipment.




     There is no description in any of the documents I reviewed, that inmates are being
     screened for COVID-19 on intake. After completing screening, people without
     symptoms or temperature but who have been exposed to COVID-19, should be
     quarantined for 14 days to monitor for signs and symptoms of infection.
     Declarations from inmates suggest quarantining after exposure is occurring but
     for only 1 week. This premature release from quarantine will likely result in
     people with COVID-19 infection entering the general population in the facility
     and infecting others. Given that the average person with COVID-19 infection
     transmits the disease to 2-3 others (in the best of circumstances in the community
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 20 of 35



       where social distancing is possible), this will likely result in the disease spreading
       through the facility like wildfire.




       It is unclear from the documents I reviewed whether this is occurring, if at all.
       Per the DOC Labor Committee Letter, there has been no attempt to reassign staff
       who are at high-risk for COVID-19 themselves, putting staff at high risk of
       contracting the disease and transmitting to other staff and inmates residing inside
       the facility.




       The screening procedures described in the PDS staff declarations are insufficient
       to mitigate the risk that the virus will enter. Of particular concern is the lack of
       PPE for staff who interact with the many visitors that cycle in and out of the
       facilities delay; the inadequacy of the visitor screening program to identify
       asymptomatic carriers and the use of faulty equipment to recognize even
       symptomatic visitors will all but guarantee that someone infected with COVID-19
       will enter the facilities. While some attempts have been clearly made to introduce
       a screening questionnaire, the questions used are outdated because they still focus
       on travel screening which has become a moot point in light of widespread
       community outbreaks, and thus do not align with CDC recommendations. The
       vast deficits in the screening process is especially important in DC jails, where
       medical care providers and contractors. If a medical care provider is infected
       with COVID-19, there is still the high likelihood that they will be able to enter the
       facility and can infect inmates with whom they have direct patient care contact.




The lack of ability to practice social distancing in the CDF and CTF is also concerning
and will the increase rate of spread of the virus. Continuing programming in groups of
30, as one inmate described in his declaration, will inevitably result in increased spread
of the virus. The description by another inmate about inmates dipping their hands and
cups into a communal cooler of juice also suggests that D.C. DOC is not enforcing even
basic social distancing protocols. This is compounded by congregate housing units, in
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 21 of 35



which 40-50 men are sleeping in a single unit, many of whom have respiratory symptoms
that are consistent with COVID-19 infection. CDF and CTF facilities are described, in a
mix of government reports, audits and declarations as poorly ventilated with
overwhelmingly communal shared spaces that are poorly ventilated. This scenario makes
social distancing practices impossible, contributing to the rapid spread of COVID-19
once it enters a facility. The ventilation conditions described in the District of
Columbia’s Auditor’s report is also concerning and will increase the rate of spread of the
virus. The Department of Corrections’ response to the Auditor’s report includes D.C.
DOC’s own conclusion that the “current HVAC system has significant design problems
that inhibit proper airflow.” Because the virus can spread in an airborne state,
ventilation is an important mitigator for the spread of the virus.




The delays in access to care that already exist in normal circumstances will only become
worse during an outbreak, making it especially difficult for the facilities to contain any
infections and to treat those who are infected. The descriptions by inmates that there are
day-long delays to see medical staff is highly concerning and will increase the risk of
infection-related morbidity and mortality. The District of Columbia’s Auditor’s
observation that the Department of Health does not conduct any inspections of the CTF is
troubling, as regular compliance checks are essential to determining whether medical
care is adequate.
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 22 of 35




     The 2019 D.C. Auditor report suggests there is a single medical isolation space in
     CTF with negative pressure capacity, located in the Medical 82 unit. The same
     report noted that, at the time of the audit, the remainder of the 40 beds were
     nearly entirely filled (at 73% capacity), which would leave few beds available for
     COVID-19 patients. To say this is unacceptable is an understatement. Given
     that, as of March 27, 2020 there are around 1600 individuals in D.C. DOC
     custody, that means approximately 1600 individuals would rely on that single
     isolation room if they became infected with COVID-19. Clearly demand would
     outpace need. Individuals who could not be isolated in single spaces could be
     isolated in cohorts, but only if testing were widely available in the facility, which
     does not appear to be the case. These issues will culminate in people with
     COVID-19 infection: 1) remaining in communal settings to easily transmit to
     everyone in their housing unit or 2) requiring transfer to area hospitals, which
     will likely also be limited in the context of a community-wide outbreak. Limited
     bed space may also mean that inmates and staff will be deterred from reporting
     their symptoms, potentially delaying medical attention and resulting in
     preventable complications and possibly death.




     The commonplace neglect of, and delay in providing treatment to, individuals
     with acute pain and serious health needs under ordinary circumstances is also
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 23 of 35



     strongly indicative that the facilities will be ill-equipped to identify, monitor, and
     treat a COVID-19 epidemic. The failure of these facilities to adequately manage
     single individuals in need of emergency care is a strong sign that they will be
     seriously ill-equipped and under- prepared when a number of people will need
     urgent care simultaneously, as would occur during a COVID-19 epidemic. The
     statement by two inmates that it can take “days” to receive medical attention is
     strong evidence that D.C. DOC is seriously ill-equipped and under-prepared, as
     the COVID-19 outbreak will require D.C. DOC to provide medical attention to a
     large number of people at once.
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 24 of 35
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 25 of 35




                   ATTACHMENT D
         Case1:20-cr-00055-TFH
        Case  1:19-cr-00356-RDM Document
                                 Document26-1
                                          28-1 Filed
                                                 Filed04/03/20
                                                       03/19/20 Page
                                                                 Page261 of
                                                                         of 35
                                                                            6



                                                                      March 19, 2020


RE:           COVID-19 Risks for Detained Populations in Maryland
              from a group of concerned scientists, physicians, and
              public health experts

To the Honorable Judges of the Maryland District and Circuit Courts, state and local
corrections departments:

       We write as a group of concerned physicians and public health experts strongly
urging the Maryland court system to address the ongoing global health pandemic by
swiftly implementing the following recommendations:

           1) Immediately implement community-based alternatives to
              detention to alleviate potential exposure to COVID-19 in jails and
              prisons; and

           2) Incarcerate as few people as possible in order to mitigate the harm
              from a COVID-19 outbreak. Detained populations are at high risk
              to contract a virus like COVID-19 which spreads through
              respiratory droplets.

   I.      Coronavirus Pandemic

       In light of the rapid global outbreak of the novel coronavirus disease 2019
(COVID-19), we want to bring attention to the serious harms facing individuals in
detention facilities in Maryland. The United States Department of Health and Human
Services Secretary Alex Azar declared a public health emergency on January 31, 2020,
and Governor Larry Hogan declared a public health emergency in Maryland on March
5, 2020. The state of Maryland has since closed all schools, restaurants and other
places of public gathering. The courts have halted regular judicial activity with the
exception of emergency matters.




                                          1
          Case1:20-cr-00055-TFH
         Case  1:19-cr-00356-RDM Document
                                  Document26-1
                                           28-1 Filed
                                                  Filed04/03/20
                                                        03/19/20 Page
                                                                  Page272 of
                                                                          of 35
                                                                             6



       As of March 18, 2020, there have been over 210,000 confirmed cases
worldwide with over 8,900 deaths. The US has over 7,500 confirmed cases with 117
deaths. Maryland has 85 confirmed cases and one death. Public health experts
expect the number of confirmed cases to rise exponentially and warn that the
situation in the U.S. will get worse before improving.

   II.      Public Health Conditions in Detention Facilities Already Poor

       Detention facilities are designed to maximize control of the incarcerated
population, not to minimize disease transmission or to efficiently deliver health care.
For these reasons, transmission of infectious diseases in jails and prisons is incredibly
common, especially those transmitted by respiratory droplets. It is estimated that up
to a quarter of the US prison population has been infected with tuberculosis[1], with a
rate of active TB infection that is 6-10 times higher than the general population.[2]
Flu outbreaks are regular occurrences in jails and prisons across the United
States.[3],[4] With a mortality rate 10 times greater than the seasonal flu and a
higher R0 (the average number of individuals who can contract the disease
from a single infected person)[5] than Ebola, an outbreak of COVID-19 in
detention facilities would be devastating.

   III.     Risks of a COVID-19 Outbreak in Detention

       Emerging evidence about COVID-19 indicates that spread is mostly via
respiratory droplets among close contacts[6] and through contact with contaminated
surfaces or objects. Reports that the virus may be viable for hours in the air and on
surfaces are particularly concerning.[7] Though people are most contagious when they
are symptomatic, transmission has been documented in the absence of symptoms. We
have reached the point where community spread is occurring in the U.S. The number
of cases is growing exponentially, and health systems are already being strained.

       Social distancing measures recommended by the Centers for Disease
Control (CDC)[8] are nearly impossible in detention facilities and testing
remains largely unavailable. In facilities that are already at maximum capacity large-
scale quarantines may not be feasible. Isolation may be misused and place individuals
at higher risk of neglect and death. COVID-19 threatens the well-being of detained

                                            2
       Case1:20-cr-00055-TFH
      Case  1:19-cr-00356-RDM Document
                               Document26-1
                                        28-1 Filed
                                               Filed04/03/20
                                                     03/19/20 Page
                                                               Page283 of
                                                                       of 35
                                                                          6



individuals, as well as the corrections staff who shuttle between the community and
detention facilities.

      Given these facts, it is only a matter of time before we become aware of
COVID-19 cases in a detention setting in which inmates live in close quarters, with
subpar infection control measures in place, and whose population represents some of
the most vulnerable. In this setting, we can expect spread of COVID-19 in a
manner similar to that at the Life Care Center of Kirkland, Washington, at
which over 50% of residents have tested positive for the virus and over 20%
have died in the past month. Such an outbreak would further strain the
community’s health care system.

       In about 16% of cases of COVID-19, illness is severe including
pneumonia with respiratory failure, septic shock, multi-organ failure, and even
death. Some people are at higher risk of getting severely sick from this illness. This
includes people who have serious chronic medical conditions like asthma, lung
disease, diabetes, and those who are immunocompromised. There are currently no
antiviral drugs licensed by the U.S. Food and Drug Administration (FDA) to treat
COVID-19, or post-exposure prophylaxis to prevent infection once exposed.

   IV.    Maryland Jails are No Exception

       Like many states, Maryland has moved into the community transmission phase
of this pandemic, and has seen a spike in cases in just over a few days. As courts
continue to hear bond hearings and other emergency matters, it is critical that the
population of detained people be reduced as much as possible and that extra steps are
taken to protect those who are or will remain incarcerated.

       Public defenders report that in one jurisdiction, people are brought to bond
review hearings in shackles, chained together in close proximity. In other jurisdictions,
detained people are crammed into small spaces as they await their bond hearings. Jails
and courts should immediately put an end to these practices. Public defenders have
also reported that judges are detaining some people on cash bonds that they cannot
afford even in cases where there is no public safety threat. Where there is no public
safety threat, courts must prioritize public health, and release low-income people

                                            3
       Case1:20-cr-00055-TFH
      Case  1:19-cr-00356-RDM Document
                               Document26-1
                                        28-1 Filed
                                               Filed04/03/20
                                                     03/19/20 Page
                                                               Page294 of
                                                                       of 35
                                                                          6



without financial conditions. In addition, in some facilities across the state, detained
people must pay a fee to make medical calls—this, in addition to limiting access to
soap and hand sanitizer, are practices that jeopardize the individual and collective
health of those in jail, including staff. While we are encouraged to hear that some jails
are working with the prosecutor and public defender offices to identify vulnerable
populations, including the elderly and those with pre-existing conditions, we urge all
jurisdictions to take these steps and act swiftly.

       This public health crisis requires each and every one of us to re-evaluate how
we conduct our lives and care for one and other. Institutions responsible for the care
and custody of incarcerated individuals must take unique steps to “flatten the curve”
and slow the spread of this virus. We strongly recommend that the courts implement
community-based alternatives to detention to alleviate potential exposure in jails.
Incarcerating as few people as possible will help mitigate the harm from a COVID-19
outbreak.

      Sincerely,

Maryland State Medical Society

Richard Bruno, MD, MPH
Board Certified, Family Medicine
Board Certified, Preventive Medicine
Chair, Public Health Committee, MedChi (Maryland State Medical Society)

Chris Beyrer, MD, MPH
Professor of Medicine, Division of Infectious Diseases,
Johns Hopkins School of Medicine
Johns Hopkins Bloomberg School of Public Health

Andrea Wirtz, PhD, MHS
Assistant Scientist of Epidemiology
Johns Hopkins Bloomberg School of Public Health

Ju Nyeong Park, PhD, MHS
Assistant Scientist
Johns Hopkins Bloomberg School of Public Health


                                            4
       Case1:20-cr-00055-TFH
      Case  1:19-cr-00356-RDM Document
                               Document26-1
                                        28-1 Filed
                                               Filed04/03/20
                                                     03/19/20 Page
                                                               Page305 of
                                                                       of 35
                                                                          6



Emily Wang, MD, MA
Assistant Professor of Internal Medicine
Yale School of Medicine

Tracy Rabin, MD, SM
Assistant Professor of Internal Medicine
Yale School of Medicine

Leonard Rubenstein, JD, LLM
Senior Scientist
Johns Hopkins Bloomberg School of Public Health

Gabriel B. Eber, JD, MPH
Senior Associate
Johns Hopkins Bloomberg School of Public Health

Jonathan Giftos, MD, AAHIVS
Medical Director, Addiction Medicine & Drug User Health
Project Renewal, Inc.

Theodore Cohen, MD, MPH, DPH.
Professor of Epidemiology
Yale School of Public Health, Department of Epidemiology of Microbial Diseases

Lee W. Riley, MD
Professor and Head, Division of Infectious Disease and Vaccinology
University of California Berkeley, School of Public Health

Albert Ko, MD
Professor of Epidemiology, Infectious Disease; and Professor of Public Health
Yale Medical School and Yale School of Public Health

Gregg Gonsalves, PhD
Assistant Professor of Epidemiology of Microbial Diseases
Yale University School of Medicine and the Graduate School

Benjamin A. Howell, MD, MPH, MHS
National Clinician Scholars Program Fellow
Yale School of Medicine and Health Justice Lab

Gerald Friedland, MD
                                           5
          Case1:20-cr-00055-TFH
         Case  1:19-cr-00356-RDM Document
                                  Document26-1
                                           28-1 Filed
                                                  Filed04/03/20
                                                        03/19/20 Page
                                                                  Page316 of
                                                                          of 35
                                                                             6



Professor Emeritus of Medicine, Epidemiology and Public Health and Senior
Research Scientist
Yale School of Medicine and Public Health

Carrie Redlich, MD, MPH
Professor, Department of Medicine
Yale School of Medicine

Eva Raphael, MD, MPH
Clinical Research Fellow
University of California, San Francisco


[1] Hammett TM, Harmon MP, Rhodes W. The burden of infectious disease among inmates of and releases from US
correctional facilities, 1997, Am J Public Health, 2002, vol. 92 (pg. 1789-94)
[2] Centers for Disease Control Prevention (CDC). Prevention and control of tuberculosis in correctional and detention

facilities: recommendations from CDC, MMWR Morb Mortal Wkly Rep, 2006, vol. 55 (pg. 1-48)
[3] Dober, G. Influenza Season Hits Nation’s Prisons and Jails. Prison Legal News, June, 2018 (pg. 36)

https://www.prisonlegalnews.org/news/2018/jun/5/influenza-season-hits-nations-prisons-and-jails/
[4] Pandemic influenza and jail facilities and populations, Laura Maruschak, et. al., American Journal of Public Health,

September 2009
[5] The R0 is the reproduction number, defined as the expected number of cases directly generated by one case in a

population where all individuals are susceptible to infection.
[6] Close contact is defined as—

a) being within approximately 6 feet (2 meters) of a COVID-19 case for a prolonged period of time; close contact can
occur while caring for, living with, visiting, or sharing a health care waiting area or room with a COVID-19 case
b) having direct contact with infectious secretions of a COVID-19 case (e.g., being coughed on)
[7] https://www.medrxiv.org/content/10.1101/2020.03.09.20033217v1.full.pdf

[8] https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/plan-prepare-respond.html




                                                            6
Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 32 of 35




                    ATTCHMENT E
       Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 33 of 35



                                 Declaration of Dr. Marc Stern


I, Marc Stern, declare as follows:
1.      I am a physician, board-specialized in internal medicine, specializing in correctional health
care. I most recently served as the Assistant Secretary for Health Care at the Washington State
Department of Corrections. I also have considerable familiarity with the immigration detention
system. I served for four years as a medical subject matter expert for the Officer of Civil Rights
and Civil Liberties, U.S. Department of Homeland Security, and as a medical subject matter expert
for one year for the California Attorney General’s division responsible for monitoring the
conditions of confinement in Immigration and Customs Enforcement (ICE) detention facilities. I
have also served as a consultant to Human Rights Watch in their preparation of two reports on
health-related conditions of confinement in ICE detention facilities. In those capacities, I have
visited and examined more than 20 ICE detention facilities and reviewed hundreds of records,
including medical records and detention death reviews of individuals in ICE detention. Attached
as Exhibit A is a copy of my curriculum vitae.
2.     COVID-19 is a serious disease and has reached pandemic status. At least 132,758 people
around the world have received confirmed diagnoses of COVID 19 as of March 13, 2020,
including 1,629 people in the United States. At least 4,955 people have died globally as a result of
COVID-19 as of March 13, 2020, including 41 in the United States. These numbers will increase,
perhaps exponentially.
3.     COVID-19 is a novel virus. There is no vaccine for COVID-19, and there is no cure for
COVID-19. No one has immunity. The only way to control the virus is to use preventive strategies,
including social distancing.
4.       The time course of the disease can be very rapid. Individuals can show the first symptoms
of infection in as little as two days after exposure and their condition can seriously deteriorate in
as little as five days (perhaps sooner) after that.
5.      The effects of COVID-19 are very serious, especially for people who are most vulnerable.
Vulnerable people include people over the age of 50, and those of any age with underlying health
problems such as – but not limited to – weakened immune systems, hypertension, diabetes, blood,
lung, kidney, heart, and liver disease, and possibly pregnancy.
6.      Vulnerable people who are infected by the COVID-19 virus can experience severe
respiratory illness, as well as damage to other major organs. Treatment for serious cases of
COVID-19 requires significant advanced support, including ventilator assistance for respiration
and intensive care support. An outbreak of COVID-19 could put significant pressure on or exceed
the capacity of local health infrastructure.
7.      Detention facilities are congregate environments, i.e. places where people live and sleep in
close proximity. In such environments, infectious diseases that are transmitted via the air or touch
are more likely to spread. This therefore presents an increased danger for the spread of COVID-
        Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 34 of 35



19 if and when it is introduced into the facility. To the extent that detainees are housed in close
quarters, unable to maintain a six-foot distance from others, and sharing or touching objects used
by others, the risks of spread are greatly, if not exponentially, increased as already evidenced by
spread of COVID-19 in another congregate environment: nursing homes and cruise ships.
8.      Social distancing in ways that are recommended by public health officials can be difficult,
if not impossible in detention facilities, placing people at risk, especially when the number of
detainees is high.
9.      For detainees who are at high risk of serious illness or death should they contract the
COVID-19 virus, release from detention is a critically important way to meaningfully mitigate that
risk. Additionally, the release of detainees who present a low risk of harm to the community is also
an important mitigation strategy as it reduces the total number of detainees in a facility. Combined,
this has a number of valuable effects on public health and public safety: it allows for greater social
distancing, which reduces the chance of spread if virus is introduced; it allows easier provision of
preventive measures such as soap for handwashing, cleaning supplies for surfaces, frequent
laundering and showers, etc.; and it helps prevent overloading the work of detention staff such that
they can continue to ensure the safety of detainees.
10.     The release of detainees, especially those with increased health-related vulnerability, also
supports the broader community because carceral and detention settings, regardless of the level of
government authorities that oversee them, are integral parts of the community’s public health
infrastructure. Reducing the spread and severity of infection in a Federal immigration detention
center slows, if not reduces, the number of people who will become ill enough to require
hospitalization, which in turn reduces the health and economic burden to the local community at
large.
11.     As a correctional public health expert, I recommend release of eligible individuals from
detention, with priority given to the elderly and those with underlying medical conditions most
vulnerable to serious illness or death if infected with COVID-19.
12.     Conditions related to COVID-19 are changing rapidly and may change between the time I
execute this Declaration and when this matter appears before the Court. One of the most worrisome
changes would be confirmation of a case of COVID-19 within the detention center, either among
staff or detainees. In the event of this occurring, and eligible detainees being quarantined or
isolated due to possible exposure to the virus, I recommend that the detainee(s) be tested for the
virus if testing is available. Armed with the results of that test if it is available, or in the absence
of other instructions from the health authority of the municipality to which they will be returning
or the Washington State public health authority, those who can easily return to a home without
exposure to the public, should be released to that home for continued quarantine or isolation for
the appropriate time period. All others can be released to appropriate housing as directed or
arranged in coordination with the relevant health authority.
13.     I have reviewed Plaintiffs’ complaint and on the basis of the claims presented, conclude
that Plaintiffs have underlying medical conditions that increase the risk of serious illness or death
if exposed to COVID-19. Due to the risks caused by the congregate environment in immigration
       Case 1:20-cr-00055-TFH Document 26-1 Filed 04/03/20 Page 35 of 35



detention, compounded by the marked increase in risk conferred by their underlying medical
conditions, I recommend their release.


Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and correct.


Executed this __15th___ day in March, 2020 in Tumwater, Washington.


____________________________
Dr. Marc Stern
